Title: From Thomas Jefferson to John Hancock, 24 August 1790
From: Jefferson, Thomas
To: Hancock, John



Sir
New York August 24th. 1790

The Representatives of the United States have been pleased to refer to me the representation from the General Court of Massachusetts on the subject of the Whale and Cod fisheries which had been transmitted by your Excellency, with an instruction to examine the matter thereof and report my opinion thereupon to the next Session of Congress. To prepare such a report as may convey to them the information necessary to lead to an adequate remedy, it is indispensible that I obtain a statement of the fisheries, comprehending such a period before and since the war as may shew the extent to which they were and are carried on: with such a statement under their view, Congress may be able, by comparing the circumstances which existed when the fisheries flourished, with those which exist at this moment of their decline, to discover the cause of that decline, and provide either a remedy for it, or something which may countervail it’s effect. This information can be obtained no where but in the State over which your Excellency presides, and under no other auspices so likely to produce it. May I, therefore take the liberty of soliciting your Excellency to charge with the collecting and furnishing me this information, some person or persons who may be competent to the object. Taking a point of commencement at a proper interval before the year of greatest prosperity, these should be stated in a table year by year under different columns as follows.

1. The number of vessels fitted out each year for the cod-fishery.
2. Their Tonnage.
3. The number of seamen employed.
4. The quantity of fish taken. 1. of superior quality. 2. of inferior.
5. The quantity of each kind exported. 1. to Europe, and to what countries there. 2. to other and what parts of America.
6. The average prices at the markets. 1. of Europe. 2. of America


With respect to the Whale fishery, after the three first articles, the following should be substituted;

4. Whether to the Northern or Southern fishery.
5. The quantity of oil taken 1. of the Spermaceti whale. 2. of the other kinds.
6. To what market each kind was sent.
7. The average prices of each.

As the ports from which the equipments were made could not be stated in the same table conveniently, they might form a separate one. It would be very material that I should receive this information by the 1st. of November, as I might be able to bestow a more undisturbed attention to the subject before than after the meeting of Congress, and it would be better to present it to them at the beginning than towards the close of a Session.
The peculiar degree of interest with which this subject must affect the State of Massachusetts, the impossibility of obtaining necessary information from any other quarter, and the slender means I should have of acquiring it from thence, without the aid of your Excellency, will I hope be a sufficient apology for the trouble I take the liberty of giving you; and I am happy in every occasion of repeating assurances of the respect and attachment with which I have the honor to be &c.,

Thomas Jefferson

